People v Clemmons (2019 NY Slip Op 03069)





People v Clemmons


2019 NY Slip Op 03069


Decided on April 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-05820

[*1]The People of the State of New York, respondent,
vTyreze S. Clemmons, appellant. (S.C.I. No. 87/17)


Steven A. Feldman, Uniondale, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J., at plea; Edward T. McLoughlin, J., at sentence), rendered May 2, 2017, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the component of his sentence which imposed a four-year term of postrelease supervision was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's contention regarding the imposition of the mandatory surcharge is unpreserved for appellate review (see CPL 470.05[2]; People v Moss, 166 AD3d 655, 656), and we decline to reach it in the exercise of our interest of justice jurisdiction.
LEVENTHAL, J.P., BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court